Case 2:20-cv-00136-NT Document 42 Filed 03/08/21 Page 1 of 4                       PageID #: 566




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


  OLYMPIA HOTEL MANAGEMENT,
  LLC, a Delaware limited liability company,

                     Plaintiff,
  v.                                                      Civil Action No. 2:20-cv-00136-NT
  THE BEND HOTEL DEVELOPMENT
  COMPANY, LLC, an Illinois limited
  liability company,
                     Defendant.


       JOINT MOTION TO ENLARGE DEADLINES AND STAY DISCOVERY

           Plaintiff Olympia Hotel Management, LLC (“Olympia”) and Defendant The Bend

  Hotel Development Company, LLC (“Bend”) jointly move the Court to enlarge all

  deadlines in the instant litigation, and stay the parties’ respective discovery obligations,

  for a period of approximately 90 days so as to accommodate the parties’ efforts to reach a

  negotiated resolution to this and related litigation.

           In support of this motion, the parties state as follows:

           1.     In the instant litigation, the parties have engaged in various discovery

  efforts, including providing responses to interrogatories and producing documents. The

  parties envision significant additional written discovery before beginning depositions.

           2.     In addition to the instant litigation between Olympia and Bend, an

  Olympia affiliate and Bend have been engaged in litigation—concerning the same hotel

  project—in Illinois state court for nearly two years.

           3.     Olympia and Bend have agreed to seek a negotiated resolution to both the

  instant litigation and the Illinois litigation, but wish to do so without also incurring the




  12886759.2
Case 2:20-cv-00136-NT Document 42 Filed 03/08/21 Page 2 of 4                      PageID #: 567




  significant imminent expense associated with continued discovery efforts in this

  litigation.

            4.     The parties have agreed to seek a judicial settlement conference through

  the District of Maine and intend to contact Julie Rodrigue immediately to schedule such a

  conference.

            5.     Accordingly, the parties respectfully request the Court enlarge all future

  deadlines in this case as follows to provide additional time for the parties to schedule and

  complete a judicial settlement conference:

                 Event                     Current Deadline         Proposed New Deadline
        Deadline to designate                  4/1/2021                    7/2/2021
           rebuttal experts1
      Deadline to make written                4/15/2021                     7/16/2021
          settlement demand
       Deadline to respond to                 4/29/2021                     7/30/2021
      written settlement demand
        Deadline to complete                  4/29/2021                     7/30/2021
               discovery
      Deadline to file notice of               5/6/2021                     8/6/2021
       intent to seek summary
               judgment
       Deadline for dispositive               5/20/2021                     8/13/2021
            motions and all
      Daubert/Kumho motions
          Expected trial date                  8/2/2021                     11/1/2021


            6.     Consistent with the enlargement of time the parties seek, the parties also

  respectfully request the Court stay both parties’ obligations to respond to or produce

  discovery through Friday, June 4, 2021, a period of 89 days, so that the parties may

  concentrate their efforts on resolving this case while avoiding the significant discovery

  costs associated with this litigation.

  1
    Neither party designated any expert witnesses with respect to their affirmative claims by
  the February 25, 2021, deadline.
                                              2
  12886759.2
Case 2:20-cv-00136-NT Document 42 Filed 03/08/21 Page 3 of 4                     PageID #: 568




           WHEREFORE, Plaintiff Olympia Hotel Management, LLC and Defendant The

  Bend Hotel Development Company, LLC respectfully request that the Court:

                 a. enlarge the deadlines in this case as set forth above; and

                 b. stay the parties’ obligations to respond to or produce discovery

                    through June 4, 2021.



  DATED: March 8, 2021

  Respectfully submitted,



   /s/ Aaron P. Burns                              /s/ Nolan L. Reichl
   Aaron P. Burns                                  Nolan L. Reichl
   PEARCE, DOW & BURNS, LLP                        PIERCE ATWOOD LLP
   2 Monument Sq., Ste. 901                        Merrill’s Wharf
   PO Box 108                                      254 Commercial Street
   Portland, ME 04112                              Portland, ME 04101
   Tel: (207) 822-9900                             Tel: (207) 791-1100
   aburns@pearcedow.com                            nreichl@pierceatwood.com

   James L. Oakley                                 Attorney for Plaintiff and Counterclaim
   Zachary R. Clark                                Defendant Olympia Hotel Management, LLC
   TAFT STETTINIUS & HOLLISTER LLP
   111 East Wacker Drive, Ste. 2800
   Chicago, Illinois 60601
   Tel: (312) 527-4000
   joakley@taftlaw.com
   zclark@taftlaw.com

   Attorneys for Defendant and Counterclaim
   Plaintiff The Bend Hotel Development
   Company, LLC




                                              3
  12886759.2
Case 2:20-cv-00136-NT Document 42 Filed 03/08/21 Page 4 of 4                     PageID #: 569




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

           I hereby certify that I caused the foregoing document to be electronically filed

  with the Clerk of Court using the CM/ECF system which sent notification of such filing

  to all counsel of record.



  Dated this 8th day of March, 2021.

                                                 By: /s/ Nolan L. Reichl
                                                    Nolan L. Reichl
                                                    PIERCE ATWOOD LLP
                                                    Merrill’s Wharf
                                                    254 Commercial Street
                                                    Portland, ME 04101
                                                    Tel: (207) 791-1100
                                                    Fax: (207) 791-1350
                                                    nreichl@pierceatwood.com

                                                     Attorney for Plaintiff and Counterclaim
                                                     Defendant Olympia Hotel Management,
                                                     LLC




                                                4
  12886759.2
